



Exhibit 10.2

FORM OF GUARANTY
GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of __, 2014, made by and between each of the
undersigned guarantors (each, a “Guarantor” and, collectively, the “Guarantors”)
in favor of Deutsche Bank AG New York Branch, as Administrative Agent (together
with any successor administrative agent, the “Administrative Agent”), for the
benefit of the Creditors (as defined below). Except as otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, FelCor/JPM Phoenix Hotel, L.L.C., FelCor Union Square Hotel, L.L.C.,
FelCor FQ Hotel, L.L.C., DJONT/JPM Phoenix Leasing, L.L.C., and FelCor Union
Square Lessee, L.L.C., and FelCor FQ Lessee, L.L.C. (collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent, have entered into a Credit Agreement, dated as of July
21, 2014 (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to the Borrowers, all
as contemplated therein (the Lenders and the Administrative Agent are herein
called the “Creditors”);
WHEREAS, each Borrower is a direct or indirect wholly owned subsidiary of FelCor
Lodging Limited Partnership and over 99.5% of FelCor Lodging Limited Partnership
is directly or indirectly owned by FelCor Lodging Trust Incorporated;
WHEREAS, it is a condition precedent to the making of Loans to the Borrowers
under the Credit Agreement that each Guarantor shall have executed and delivered
to the Administrative Agent this Guaranty;
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers under the Credit Agreement and, accordingly, desires to execute this
Guaranty in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrowers;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Creditors and hereby covenants and
agrees with the other Guarantor and the Administrative Agent for the benefit of
the Creditors as follows:
1. GUARANTY. (a)    Each Guarantor, jointly and severally, irrevocably,
absolutely and un-conditionally guarantees as a primary obligor and not merely
as surety, to the Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrowers under the Credit Agreement, and
(y) all other obligations (including, without limitation, obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due),


--------------------------------------------------------------------------------




liabilities and indebtedness owing by any of the Borrowers to the Creditors
under each Loan Document to which any of the Borrowers is a party; (including,
without limitation, indemnities, fees and interest thereon (including, without
limitation, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit Agreement, whether or not such interest is an allowed claim in any such
proceeding) but excluding the obligations of the Borrowers under the Loan
Documents to pay Taxes and Other Charges, Insurance Premiums, FF&E Expenditures,
Incentive Management Fees and any expenses described in Section 3.02(e) (vi) of
the Credit Agreement, to the extent that (i) there are amounts on deposit in the
Sweep Account available to pay the same pursuant to Section 3.02(e) of the
Credit Agreement or (ii) there were amounts on deposit in the Sweep Account
available to pay the same pursuant to Section 3.02(e) of the Credit Agreement
(if Administrative Agent already has applied such amount to the Obligation, or
otherwise), in each case that Administrative Agent did not release to the
Borrowers to pay such obligations), whether now existing or hereafter incurred
under, arising out of or in connection with each such Loan Document and the due
performance and compliance by each of the Borrowers with all of the terms,
conditions, covenants and agreements contained in all such Loan Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (a), being herein collectively called the “Guaranteed
Obligations”);


Each Guarantor understands, agrees and confirms that the Creditors may enforce
this Guaranty up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against the other Guarantor or any Borrower, or
against any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations. This Guaranty is a
guaranty of prompt payment and performance and not of collection.
Additionally, each Guarantor, jointly and severally, unconditionally, absolutely
and irrevocably, guarantees the payment of any and all Guaranteed Obligations
due or payable by the Borrowers upon the occurrence in respect of any of the
Borrowers or any other Loan Party of any of the events specified in Section
10.01(f) of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Creditors, or order, on demand.
2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrowers whether executed by such Guarantor, the other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (a) any direction as to application of payment by
the Borrowers or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor or of any other party as to the
Guaranteed Obligations, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by any of the Borrowers, (e) the failure of either
Guarantor to receive any benefit from or as a result of its execution, delivery
and performance of this Guaranty, (f) any payment made to any Creditor on the
indebtedness which any Creditor repays any of the Borrowers pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations

2

--------------------------------------------------------------------------------




hereunder by reason of any such proceeding, (g) any action or inaction by the
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.


3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of the other Guarantor, any other
guarantor or any of the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against the other Guarantor, any other guarantor, or any of the Borrowers and
whether or not the other Guarantor, any other guarantor or any of the Borrowers
be joined in any such action or actions. Each Guarantor waives (to the fullest
extent permitted by applicable law) the benefits of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
of the Borrowers or other circumstance which operates to toll any statute of
limitations as to any of the Borrowers shall operate to toll the statute of
limitations as to each Guarantor.


4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Creditor against, and any other notice to, any
party liable thereon (including such Guarantor, the other Guarantor, any other
guarantor or any of the Borrowers) and each Guarantor further hereby waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Creditor upon this
Guaranty, and the Guaranteed Obligations shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.


(b) Each Guarantor waives any right to require the Creditors to: (i) proceed
against any of the Borrowers, the other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from any of the Borrowers, the other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party; or (iii) pursue any
other remedy in the Creditors’ power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of any of the Borrowers, the
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of any of the Borrowers, the other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any of the Borrowers other than payment in full in
cash of the Guaranteed Obligations. The Creditors may, at their election,
foreclose on any collateral serving as security held by the Administrative Agent
or the other Creditors by one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reason-able (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Creditors may have against any of the Borrowers or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash. Each Guarantor waives any defense arising out of any such
election by the Creditors, even though such election operates to impair or
extinguish

3

--------------------------------------------------------------------------------




any right of reimbursement, contribution, indemnification or subrogation or
other right or remedy of such Guarantor against any of the Borrowers, the other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party
or any security.


(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each of the Borrowers’ and the other Guarantor’s
financial condition, affairs and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
has adequate means to obtain from each of the Borrowers and the other Guarantor
on an ongoing basis information relating thereto and each of the Borrowers’ and
the other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Creditors shall have no obligation to
investigate the financial condition or affairs of any of the Borrowers or the
other Guarantor for the benefit of such Guarantor nor to advise such Guarantor
of any fact respecting, or any change in, the financial condition, assets or
affairs of any of the Borrowers or the other Guarantor that might become known
to any Creditor at any time, whether or not such Creditor knows or believes or
has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Creditors shall have no duty to advise any Guarantor of information known to
them regarding any of the aforementioned circumstances or risks.


(d) Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by Real Property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor’s or any Creditors’
right to proceed against any Borrower, the other Guarantor or any other
guarantor of the Guaranteed Obligations.


(e) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives (to the
fullest extent permitted by applicable law), without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to such Guarantor under Sections 2809, 2810, 2815, 2819,
2821, 2839 (except to the extent that performance of the principal obligation
guaranteed is duly made as provided in such Section 2839), 2845, 2849, 2850,
2899 and 3433 of the California Civil Code.


(f) Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Creditors and (2) any rights or defenses such
Guarantor may have by reason of protection afforded to any Borrower pursuant to
the antideficiency or other laws of California limiting or discharging such
Borrower’s indebtedness, including, without limitation, Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. In furtherance of such

4

--------------------------------------------------------------------------------




provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Creditors, even though that election of remedies,
such as a nonjudicial foreclosure, destroys such Guarantor’s rights of
subrogation and reimbursement against any Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise.


(g) Each Guarantor hereby acknowledges and agrees that no Creditor nor any other
Person shall be under any obligation (a) to marshal any assets in favor of such
Guarantor or in payment of any or all of the liabilities of any Borrower under
the Loan Documents or the obligation of such Guarantor hereunder or (b) to
pursue any other remedy that such Guarantor may or may not be able to pursue
itself any right to which such Guarantor hereby waives.


(h) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.


5. RIGHTS OF CREDITORS. Subject to Sections 4 and 13, any Creditor may (except
as shall be required by applicable statute and cannot be waived) at any time and
from time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to any Guarantor, without impairing or releasing the
obligations or liabilities of any Guarantor hereunder, upon or without any terms
or conditions and in whole or in part:


(a)change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;


(b)take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;


(c)exercise or refrain from exercising any rights against any of the Borrowers,
any other guarantor of any of the Borrowers or others or otherwise act or
refrain from acting;


(d)release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrowers or other obligors;


(e)settle or compromise any of the Guaranteed Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of any
of the Borrowers to creditors of any of the Borrowers other than the Creditors;

5

--------------------------------------------------------------------------------




(f)apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any of the Borrowers to the Creditors regardless of what
liabilities of any of the Borrowers remain unpaid;


(g)consent to or waive any breach of, or any act, omission or default under, any
of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Loan Documents or
any of such other instruments or agreements;


(h)act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any of the Borrowers to recover full indemnity for
any payments made pursuant to this Guaranty; and/or


(i)take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).


No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Loan Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.


6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Creditor would otherwise have. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for any Creditor to
inquire into the capacity or powers of any of the Borrowers or any other Loan
Party or the officers, directors, partners or agents acting or purporting to act
on its or their behalf, and any indebtedness made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.


7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any of
the Borrowers now or hereafter held by any Guarantor is hereby subordinated to
the Obligations; and such indebtedness of any of the Borrowers to any Guarantor,
if the Administrative Agent, after an Event of Default has occurred and is
continuing, so requests,

6

--------------------------------------------------------------------------------




shall be collected, enforced and received by such Guarantor as trustee for the
Creditors and be paid over to the Creditors on account of the Obligations, but
without affecting or impairing in any manner the liability of such Guarantor
under the other provisions of this Guaranty. Prior to the transfer by any
Guarantor of any note or negotiable instrument evidencing any indebtedness of
any of the Borrowers to such Guarantor, such Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash;
provided, that if any amount shall be paid to such Guarantor on account of such
subrogation rights at any time prior to the irrevocable payment in full in cash
of all the Guaranteed Obligations, such amount shall be held in trust for the
benefit of the Creditors and shall forthwith be paid to the Creditors to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application of such amount, to be held by the
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.


8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Creditors agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Administrative Agent, in each case acting upon the
instructions of the Required Lenders and that no other Creditor shall have any
right individually to seek to enforce this Guaranty or to realize upon the
security to be granted by the Collateral Documents, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Creditors upon the terms of this Guaranty and the
Collateral Documents. The Creditors further agree that this Guaranty may not be
enforced against any director, officer, employee, partner, member or stockholder
of any Guarantor. It is understood and agreed that the agreement in this Section
8 is among and solely for the benefit of the Creditors and that, if the Required
Lenders so agree (without requiring the consent of any Guarantor), this Guaranty
may be directly enforced by any Creditor.


9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to the Borrowers pursuant to the Credit Agreement,
each Guarantor represents, warrants and covenants that:


(a)    such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization and (ii) has the
corporate, trust, partnership or limited liability company power and authority,
as the case may be, to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage;


(b)    such Guarantor has the corporate, trust, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and has taken all necessary corporate,
trust, partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of this Guaranty;

7

--------------------------------------------------------------------------------




(c)    such Guarantor has duly executed and delivered this Guaranty, and this
Guaranty constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law);


(d)    neither the execution, delivery or performance by such Guarantor of this
Guaranty, nor compliance by it with the terms and provisions hereof, will (i)
contravene any provision of any applicable law, statute, rule or regulation or
any applicable order, writ, injunction or decree of any court or governmental
instrumentality or (ii) conflict with, violate or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Collateral Documents) upon any of
the property or assets of such Guarantor pursuant to the terms of its
Organizational Documents, or any indenture, mortgage, deed of trust, loan
agreement, credit agreement, management agreement, franchise agreement or any
other agreement, contract or instrument to which such Guarantor is a party or by
which it or any of its property or assets is bound or to which it may be
subject, in each case, except where non-compliance would not reasonably be
expected to have a Guarantor Material Adverse Effect. (As used in this Section
9, a “Guarantor Material Adverse Effect” shall mean (a) a material adverse
change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), or condition (financial or
otherwise) of Guarantors, taken as a whole (which shall not include any such
change or effect that affects the hotel or hospitality industries generally);
(b) a material impairment of the rights and remedies of Administrative Agent or
any Lender under this Guaranty, or of the ability of either Guarantor to perform
its obligations under this Guaranty; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against either Guarantor of
this Guaranty);


(e)    no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or (ii)
the legality, validity, binding effect or enforceability of this Guaranty, in
each case, except where non-compliance would not reasonably be expected to have
a Guarantor Material Adverse Effect;


(f)    there are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or (ii) that
could reasonably be expected to have a material adverse effect on the rights or
remedies of the Creditors or on the ability of such Guarantor to perform its
obligations to the Creditors hereunder; and


(g)    an executed (or conformed) copy of each of the Loan Documents has been
made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.


10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
other Creditor

8

--------------------------------------------------------------------------------




in connection with the enforcement of this Guaranty and the protection of the
Creditors’ rights hereunder and any amendment, waiver or consent relating hereto
(including, in each case, without limitation, the reasonable out-of-pocket fees
and disbursements of counsel employed by the Administrative Agent and each other
Creditor).


11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Creditors and their successors and assigns.


12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the release
of any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released) and with the written consent of the Required Lenders (or, to the
extent required by Section 12.01 of the Credit Agreement, with the written
consent of each Lender).


13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement), each
Creditor is hereby authorized, at any time or from time to time, without prior
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the Guaranteed Obligations owing to such Creditor under this Guaranty,
irrespective of whether or not such Creditor shall have made any demand
hereunder and although said Guaranteed Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary contained in this Guaranty,
at any time that the Guaranteed Obligations shall be secured by any Real
Property located in the State of California, no Creditor shall exercise any
right of set-off, lien or counterclaim or take any court or administrative
action or institute any proceedings to enforce any provision of this Guaranty
without the prior consent of the Administrative Agent or the Required Lenders
or, to the extent required by Section 12.01 of the Credit Agreement, all of the
Lenders, if such setoff or action or proceeding would or might (pursuant to
Sections 580a, 580b, 580d and 726 of the California Code of Civil Procedure or
Section 2924 of the California Civil Code, if applicable, or otherwise) affect
or impair the validity, priority, or enforceability of the liens granted to the
Administrative Agent pursuant to the Collateral Documents or the enforceability
of the Guaranteed Obligations hereunder, and any attempted exercise by any
Creditor or the Administrative Agent of any such right without obtaining such
consent of the Required Lenders or the Administrative Agent shall be null and
void. It is understood and agreed that the foregoing sentence of this Section 13
is for the sole benefit of the Creditors and may be amended, modified or waived
in any respect by the Required Lenders (without any requirement of prior notice
to or consent by any Loan Party or any other Person) and does not constitute a
waiver of any rights against any Loan Party or against any Collateral. Each
Creditor (by its acceptance of the benefits hereof) acknowledges and agrees that
the provisions of this Section 13 are subject to the sharing provisions set
forth in Section 2.10 of the Credit Agreement. Each Creditor agrees to promptly
notify the

9

--------------------------------------------------------------------------------




applicable Guarantor and the Administrative Agent after any set-off made
hereunder; provided, however, that the failure to give such notice shall not
affect the validity of such set-off.


14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or over-night courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Creditor, as provided in the
Credit Agreement, and (ii) in the case of any Guarantor, at its address set
forth opposite its signature page below; or in any case at such other address as
any of the Persons listed above may hereafter notify the others in writing.


15. REINSTATEMENT. If any claim is ever made upon any Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, any of the Borrowers),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise relating to the repayment of all or any part of
any of the Guaranteed Obligations shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any Note or any
other instrument evidencing any liability of any of the Borrowers, and such
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.


16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE CREDITORS AND OF THE
UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Loan Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
City of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Guarantor hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such Guarantor, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Guaranty or any other Loan Document to
which such Guarantor is a party brought in any of the aforesaid courts, that any
such court lacks jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to each Guarantor at its address
set forth opposite its signature below, such service to become effective 30 days
after such mailing. Each Guarantor hereby irrevocably waives any objection to
such service of process and further irrevocably waives

10

--------------------------------------------------------------------------------




and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other Loan Document to which such Guarantor is a party that such
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of any of the Creditors to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.


(b) Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Loan Document to which such Guarantor
is a party brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.


(c) EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE
OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


17. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrowers and the Administrative
Agent.


18. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrowers under Section 2.09 of the Credit Agreement.


19. HEADINGS DESCRIPTIVE. THE HEADINGS OF THE SEVERAL SECTIONS OF THIS GUARANTY
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISION OF THIS GUARANTY.

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
Address:


545 E. John Carpenter Freeway,
Suite 1300
Irving, Texas 75062
Tel: 972-444-4900
Fax: 972-444-4949
FELCOR LODGING TRUST INCORPORATED,
as a Guarantor




By:___________________________________,
      Name:
      Title:
 
 
Address:


545 E. John Carpenter Freeway,
Suite 1300
Irving, Texas 75062
Tel: 972-444-4900
Fax: 972-444-4949
FELCOR LODGING LIMITED PARTNERSHIP,
as a Guarantor


By:FelCor Lodging Trust Incorporated,
its general partner




By:___________________________________,
      Name:
      Title:









Accepted and Agreed to:
 


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent




By:___________________________________,
      Name:
      Title:
 




By:___________________________________,
      Name:
      Title:
 




12